DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application 
2	This instant Office Action is in response to Original Filing filed on 10/29/2020.
3.	This Office Action is made Non-Final.
4.	Claims 12, 14-15 are canceled and Claims 16-23 are new via preliminary amendment prior to examination.
5.	Claims 1-11, 13, 16-23 are pending. 
Information Disclosure Statement
6.	The information disclosure statement (IDS) submitted on 10/29/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
7.	The title of the invention “Communication System” is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
8.	The drawings are objected to under 37 CFR 1.83(a) because of the following possible reasons: Figs. 1-3 and 5-6 depicts shapes without labels. For example, in Fig. 2 the rectangle shape next to shape-205 is not labeled, and Figs. 2 and 3 does not have a label for the devices that appear to have similar shapes. The drawings must show every feature of the invention specified in the claims.   
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11, 13, 16-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites in Line 1 “An apparatus as claimed in claim 8….” However, independent claim 8 recites “A network apparatus…” Claim 11 apparatus is indefinite. It is suggested to amend the claim to recite “A network apparatus…”
Claim 5 recites the limitation “the schedule” in Line 2.  There is insufficient antecedent basis for this limitation in the claim; and it is not clear if the schedule is similar to predetermined schedule. 
Claim 7 recites the limitation “the predetermined length of time” in Line 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Independent Claim 8 recites the limitation “the core network apparatus” in Line 3-4 and in line 5 recites “a core network apparatus...” There is insufficient antecedent basis for this limitation in the claim regarding the first occurrence of core network apparatus.
Claim 20 recites the limitation “the schedule” in Line 2.  There is insufficient antecedent basis for this limitation in the claim for it was not recited prior in the claim set.
Claim 22 recites the limitation “the predetermined length of time” in Line 2.  There is insufficient antecedent basis for this limitation in the claim for it was not recited prior in the claim set.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claims 1-11, 13, 16-23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by KARAMPATSIS et al. US 20160112896 hereafter Karampatsis. 
For Prior art consideration, please note that the claims are being rejected in light of the 112(b) rejection set forth above  therefore are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.
As to Claim 1. (Currently amended)     Karampatsis discloses a core network [Core Network-106] apparatus [i.e. PCRF/PCEF/SGW or any Core Network node] comprising [Figs. 1D, 2B, 2D, Sections 0066, 0199, 0224, 0369: The core network includes a SGW. PCEF is a core network node. Any of the core network node may perform service differentiation at the QCI level for all flows. Core Network includes MME/PGW/PCRF]:
at least one processor, and at least one non-transitory memory  comprising computer code that, when run on the at least one processor, causes the core network apparatus to [Sections 0791, 0794: Moreover, in the embodiments provided above, the devices (i.e. core network nodes/devices/apparatus) contain at least one Central Processing Unit (“CPU”) and memory; operations or instructions performed by the various CPUs and memories. Any processes, described herein may be implemented as computer-readable instructions stored on a computer-readable medium. The computer-readable instructions may be executed by a processor of a network element (i.e. core network nodes/apparatus/device), and/or any other computing device]:
receive data units [i.e. Traffic/flows/data packets/application/message] from at least one network access apparatus [i.e. eNodeB/Base Station], wherein each data unit is labelled with a respective priority level [Sections 0184, 0365, 0466, 0484: The indication maybe indicative of priority of traffic assign to packet. The base station transmit uplink data to the SGW (core network). Traffic/flows are assigned priorities and QCI classes for differentiation. All traffic under eNodeB are routed/sent towards PCRF (i.e. core network apparatus)],
 and withhold from transmitting a data unit [i.e. Traffic/flows/data packets/application/message] labelled with a relatively low priority level in accordance with a predetermined schedule [Figs. 4-5, Sections 0177, 0186, 0224, 0471: An application source different types of traffic mapped for uplink; differentiating traffic for example, the voice traffic (i.e. higher priority) of the application to be prioritized over video (i.e. lower priority). The differentiated traffic is scheduled for transmission based on a prioritization; scheduling the differentiated traffic include adjusting a scheduled time of transmission of a packet the differentiated traffic based on the prioritization. Any of the core network node may perform service differentiation at the QCI level for all flows; the network node perform active queue management. Traffic/flow differentiation allow level of priorities e.g. low-priority and high-priority, such approach allows PCRF (core network node) to separate higher priority packets from low priority to minimize traffic. Note: The cited disclosure above of: Differentiation for transmission based on prioritization, adjusting time of transmission of packet based on prioritization, using active queue management, and voice traffic prioritized over video are all examples of methods used that implies that lower/less priority traffic/flow/data is queued or on hold to allow higher priority processing]
wherein the predetermined schedule is dependent on a slot timing for data arriving at the at least one network access apparatus for communication upstream [Sections 0036, 0065, 0166, 0365: The system use time division multiple access. The eNodeB configured to handle radio resource management decisions and scheduling of users in the uplink.  Base station perform uplink resource scheduling. Uplink data sent from the WTRU to base station],
and a predetermined delay time in forwarding the data from the at least one network access apparatus [i.e. eNodeB/Base Station/RAN] to the core network apparatus [Sections 0085, 0161, 0229, 0365: Properties associated with a channel in which properties may include, packet delay, and a scheduling policy of the base station. Flow policies include packet latency for uplink. RAN user plane congestion may occur for deliver the user data for a period of time; RAN user plane congestion may lead to, packet delays; RAN user plane congestion include user plane congestion that occurs in the radio node (e.g., eNB) between RAN and CN (core network). Uplink data forwarded by base station to the SGW (core network nodes)].

As to Claim 2. (Currently amended)   Karampatsis discloses a core network apparatus as claimed in claim 1, is further configured to receive the predetermined schedule from a control plane function [Sections 0067, 0087, 0120, 0186: The MME provide a control plane function. Several node-specific parameters, such as scheduling weights and queue management, in different ways, can be handle by edge and/or intermediate nodes, or PGW/core network. The interaction may be manifested as control plane functionality (e.g., signaling) between ANDSF and the PCRF; the control plane signaling may subsequently affect user plane paths delivering data services. The differentiated traffic is scheduled for transmission based on a prioritization; scheduling the differentiated traffic include adjusting a scheduled time of transmission of a packet the differentiated traffic based on the prioritization].

As to Claim 3. (Original)   Karampatsis discloses a core network apparatus as claimed in claim 2, wherein the control plane function is a Session Management Function [Sections 0087, 0120, 0186, 0388: Several node-specific parameters, such as scheduling weights and queue management, in different ways, can be handle by edge and/or intermediate nodes, or PGW/core network. The interaction may be manifested as control plane functionality (e.g., signaling) between ANDSF and the PCRF; the control plane signaling may subsequently affect user plane paths delivering data services. The differentiated traffic is scheduled for transmission based on a prioritization; scheduling the differentiated traffic include adjusting a scheduled time of transmission of a packet the differentiated traffic based on the prioritization. The MME/core network use procedures defined for APN based Session Management congestion control for all signaling].

As to Claim 4. (Currently amended)   Karampatsis discloses a core network apparatus as claimed in claim 1, wherein the predetermined delay time comprises a transmission latency time representing a transmission delay between the core network apparatus and the at least one network access apparatus [Sections 0085, 0161, 0229: Properties associated with a channel in which properties may include, packet delay, of the base station. Flow policies include packet latency (i.e. delay) for uplink. RAN user plane congestion may occur for deliver the user data for a period of time; RAN user plane congestion may lead to, packet delays; RAN user plane congestion include user plane congestion that occurs in the radio node (e.g., eNB) between RAN and CN (core network)],
 	and a delay time representing a time between when a data unit [i.e. Traffic/flows/data packets/application/message] is received by the core network apparatus and when the data unit is forwarded to an egress port of the core network apparatus [Sections 0161, 0229, 0365: Flow policies include packet latency (i.e. delay) for uplink. RAN user plane congestion may occur for deliver the user data for a period of time; RAN user plane congestion lead to, packet delays; RAN user plane congestion include user plane congestion that occurs in the radio node (e.g., eNB) between RAN and CN (core network). The uplink data forwarded by base station to the SGW and the SGW (i.e. core network apparatus) may forward (egress/output) the uplink data to the PGW].

As to Claim 5. (Currently amended)   Karampatsis discloses a core network apparatus as claimed in claim 1, is configured to determine the  schedule in dependence on a configured uplink grant [i.e. resource scheduling] of at least one network access apparatus [i.e. eNodeB/Base Station/RAN], for transmitting high priority data from a terminal [i.e. WTRU] to said at least one network access apparatus [Sections 0065, 0166, 0301, 0365: The eNodeB configured to handle radio resource management decisions and scheduling of users in the uplink. The base perform uplink and downlink rate policing, and radio resource scheduling including allocating resources to bearers. In the uplink, WTRU (i.e. terminal) perform prioritized scheduling to transmit the high priority packets first, and low priority packets next. The base station transmit uplink data to the SGW (core network)].

As to Claim 6. (Currently amended)   Karampatsis discloses a core network apparatus as claimed in claim 1, is configured to transmit a data unit [i.e. Traffic/flows/data packets/application/message] labelled with a relatively high priority level simultaneous to withholding from transmitting said data unit labelled with a relatively low priority level in accordance with the predetermined schedule [Figs. 4-5, Sections 0177, 0186, 0224, 0471: An application source different types of traffic mapped for uplink; differentiating traffic for example, the voice traffic to be prioritized over video. The differentiated traffic is scheduled for transmission based on a prioritization; scheduling the differentiated traffic include adjusting a scheduled time of transmission of a packet the differentiated traffic based on the prioritization. Any of the core network node perform service differentiation at the QCI level for all flows; the network node perform active queue management. Traffic/flow differentiation allow level of priorities e.g. low-priority and high-priority, such approach allows PCRF (core network node) to separate higher priority packets from low priority to minimize traffic].

As to Claim 7. (Currently amended) Karampatsis discloses a core network apparatus as claimed in claim 1, is further configured to, when no high priority data is received by the core network apparatus within the predetermined length of time, transmitting said data unit [i.e. Traffic/flows/data packets/application/message] labelled with a relatively low priority level immediately after the predetermined length of time has passed [Sections 0186, 0301, 0468: The differentiated traffic is scheduled for transmission based on a prioritization; scheduling the differentiated traffic include adjusting a scheduled time of transmission of a packet. Prioritization scheduling includes to transmit higher packets first and low packets next based on a timer. The PCRF select, assign and/or apply parameters for signaling low priority traffic]. 

As to Claim 8. (Currently amended)   Karampatsis discloses a network apparatus comprising [Figs. 1D, 2B, 2D, Sections 0224, 0369: Any of the core network node may perform service differentiation at the QCI level for all flows. Core Network includes MME/PGW/PCRF]:
 at least one processor, and at least one non-transitory memory comprising computer code that, when run on the at least one processor, causes the core network apparatus to [Sections 0791, 0794: Moreover, in the embodiments provided above, the devices (i.e. core network nodes/devices/apparatus) contain at least one Central Processing Unit (“CPU”) and memory; operations or instructions performed by the various CPUs and memories. Any processes, described herein may be implemented as computer-readable instructions stored on a computer-readable medium. The computer-readable instructions may be executed by a processor of a network element (i.e. core network nods/apparatus/device), and/or any other computing device]:
determine a predetermined schedule for a core network apparatus for withholding from transmitting a data unit [i.e. Traffic/flows/data packets/application/message; Section 0466: Traffic/flows are assigned priorities and QCI classes for differentiation] labelled with a relatively low priority level; and provide the predetermined schedule to the core network apparatus [Sections 0087, 0177, 0186, 0224:  Several node-specific parameters, such as scheduling weights and queue management, in different ways, can be handle by edge and/or intermediate nodes, or PGW. An application source different types of traffic mapped for uplink; differentiating traffic for example, the voice traffic (i.e. higher priority) of the application to be prioritized over video (i.e. lower priority). The differentiated traffic is scheduled for transmission based on a prioritization; scheduling the differentiated traffic include adjusting a scheduled time of transmission of a packet the differentiated traffic based on the prioritization. Any of the core network node may perform service differentiation at the QCI level for all flows; the network node perform active queue management. Note: The cited disclosure above of: Differentiation for transmission based on prioritization, adjusting time of transmission of packet based on prioritization, using active queue management, and voice traffic prioritized over video are all examples of methods used that implies that lower/less priority traffic/flow/data is queued or on hold to allow higher priority processing]
wherein the predetermined schedule is dependent on a slot timing for data arriving at least one network access apparatus [i.e. eNodeB/Base Station/RAN] for communication upstream [Sections 0036, 0065, 0166, 0365: The system use time division multiple access. The eNodeB configured to handle radio resource management decisions and scheduling of users in the uplink.  Uplink data sent from the WTRU to base station],
and a predetermined delay time in forwarding the data from the at least one network access apparatus [i.e. eNodeB/Base Station/RAN] to the core network apparatus [Sections 0085, 0161, 0229, 0365: Properties associated with a channel in which properties may include, packet delay, and a scheduling policy of the base station. Flow policies include packet latency for uplink. RAN user plane congestion may occur for deliver the user data for a period of time; RAN user plane congestion may lead to, packet delays; RAN user plane congestion include user plane congestion that occurs in the radio node (e.g., eNB) between RAN and CN (core network). Uplink data forwarded by base station to the SGW (core network nodes)].

As to Claim 9. (Original)    A network apparatus as claimed in claim 8, wherein the predetermined schedule is dependent on a transmission latency time representing a transmission delay between the core network apparatus and the at least one network access apparatus, and a delay time representing a time between when a data unit is received by the core network apparatus and when the data unit is forwarded to an egress port of the core network apparatus [See Claim 4 rejection because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 10. (Currently amended) A network apparatus as claimed in claim 8, is configured to determine the schedule in dependence on a configured uplink grant of at least one network access apparatus for transmitting high priority data from a terminal to said at least one network access apparatus [See Claim 5 rejection because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 11. (Currently amended)   Karampatsis discloses an apparatus as claimed in claim 8 [Figs. 1D, 2B, 2D, Sections 0224, 0369: Any of the core network node may perform service differentiation at the QCI level for all flows. Core Network includes MME/PGW/PCRF], wherein the slot timing is based on a global timing employed with the at least one network access apparatus [Sections 0036, 0065, 0186: The system use time division multiple access. The eNodeB configured to handle radio resource management decisions and scheduling of users in the uplink. Scheduling traffic include schedule time and can include user plane in RAN].

As to Claim 13.  (Original)   Karampatsis discloses a method for a core network [Core Network-106] apparatus [i.e. PCRF/PCEF/SGW or any Core Network node], the method comprising [Figs. 1D, 2B, 2D, Sections 0066, 0199, 0224, 0369: The core network includes a SGW. PCEF is a core network node. Any of the core network node may perform service differentiation at the QCI level for all flows. Core Network includes MME/PGW/PCRF]:
receiving data units [i.e. Traffic/flows/data packets/application/message] from at least one network access apparatus [i.e. eNodeB/Base Station], wherein each data unit is labelled with a respective priority level [Sections 0184, 0365, 0466, 0484: The indication maybe indicative of priority of traffic assign to packet. The base station transmit uplink data to the SGW (core network). Traffic/flows are assigned priorities and QCI classes for differentiation. All traffic under eNodeB are routed/sent towards PCRF (i.e. core network apparatus)];
and withholding from transmitting a data unit [i.e. Traffic/flows/data packets/application/message] labelled with a relatively low priority level in accordance with a predetermined schedule [Figs. 4-5, Sections 0177, 0186, 0224, 0471: An application source different types of traffic mapped for uplink; differentiating traffic for example, voice traffic (i.e. higher priority) of the application to be prioritized over video (i.e. lower priority). The differentiated traffic is scheduled for transmission based on a prioritization; scheduling the differentiated traffic include adjusting a scheduled time of transmission of a packet the differentiated traffic based on the prioritization. Any of the core network node may perform service differentiation at the QCI level for all flows; the network node perform active queue management. Traffic/flow differentiation allow level of priorities e.g. low-priority and high-priority, such approach allows PCRF (core network node) to separate higher priority packets from low priority to minimize traffic. Note: The cited disclosure above of: Differentiation for transmission based on prioritization, adjusting time of transmission of packet based on prioritization, using active queue management, and voice traffic prioritized over video are all examples of methods used that implies that lower/less priority traffic/flow/data is queued or on hold to allow higher priority processing]
wherein the predetermined schedule is dependent on a slot timing for data arriving at the at least one network access  apparatus for communication upstream [Sections 0036, 0065, 0166, 0365: The system use time division multiple access. The eNodeB configured to handle radio resource management decisions and scheduling of users in the uplink.  Base station perform uplink resource scheduling. Uplink data sent from the WTRU to base station],
and a predetermined delay time in forwarding the data from the at least one network access apparatus [i.e. eNodeB/Base Station/RAN] to the core network apparatus [Sections 0085, 0161, 0229, 0365: Properties associated with a channel in which properties may include, packet delay, and a scheduling policy of the base station. Flow policies include packet latency for uplink. RAN user plane congestion may occur for deliver the user data for a period of time; RAN user plane congestion may lead to, packet delays; RAN user plane congestion include user plane congestion that occurs in the radio node (e.g., eNB) between RAN and CN (core network). Uplink data forwarded by base station to the SGW (core network nodes)].

As to Claim 16.  (New)   Karampatsis discloses a core network apparatus as claimed in claim 1, wherein the predetermined delay time may comprise a fixed processing time of the at least one network access apparatus [i.e. eNodeB/Base Station/RAN], for processing an uplink transmission of the received data [Sections 0085, 0161, 0229: Properties associated with a channel in which properties may include, packet delay, of the base station. Flow policies include packet latency (i.e. delay) for uplink. RAN user plane congestion may occur for deliver the user data for a period of time; RAN user plane congestion may lead to, packet delays; RAN user plane congestion include user plane congestion that occurs in the radio node (e.g., eNB) between RAN and CN (core network)],

As to Claim 17.  (New) A core network apparatus as claimed in claim 1, wherein the slot timing may be based on a global timing employed with the at least one network access apparatus [See Claim 11 rejection because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 18. (New)    Karampatsis discloses a core network apparatus as claimed in claim 1, is further configured to, when high priority data is received by the core network apparatus within the predetermined length of time, continue to withhold transmitting said data unit labelled with a relatively low priority level until at after the high priority data has been transmitted by the core network apparatus [Sections 0177, 0186, 0301, 0224: An application source different types of traffic mapped for uplink; differentiating traffic for example, the voice traffic (i.e. higher priority) of the application to be prioritized over video (i.e. lower priority). The differentiated traffic is scheduled for transmission based on a prioritization; scheduling the differentiated traffic include adjusting a scheduled time of transmission of a packet. Prioritization scheduling includes to transmit higher packets first and low packets next based on a timer. Any of the core network node perform service differentiation at the QCI level for all flows; the network node perform active queue management]. 

As to Claim 19. (New) A method as claimed in claim 13, wherein the predetermined delay time may comprise a transmission latency time representing a transmission delay between the core network apparatus and the at least one network access apparatus, and a delay time representing a time between when a data unit is received by the core network apparatus and when the data unit is forwarded to an egress port of the core network apparatus [See Claim 4 rejection because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 20. (New) A method as claimed in claim 13, further comprising determining the schedule in dependence on a configured uplink grant of at least one network access apparatus for transmitting high priority data from a terminal to said at least one network access apparatus [See Claim 5 rejection because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 21. (New) A method as claimed in claim 13, further comprising transmitting a data unit labelled with a relatively high priority level simultaneous to withholding from transmitting said data unit labelled with a relatively low priority level in accordance with the predetermined schedule [See Claim 6 rejection because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 22. (New) A method as claimed in claim 13, further comprising when no high priority data is received by the core network apparatus within the predetermined length of time, transmitting said data unit labelled with a relatively low priority level after the predetermined length of time has passed [See Claim 7 rejection because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 23. (New) A method as claimed in claim 13, further comprising when high priority data is received by the core network apparatus within the predetermined length of time, continuing to withhold transmitting said data unit labelled with a relatively low priority level until at after the high priority data has been transmitted [See Claim 18 rejection because both claims have similar subject matter therefore similar rejection applies herein].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Shaw US 20130290537 in particular Section [0063] The application identifier used as indicator for a data packet/group of related data packets or data packet traffic flow. The application identifier sent by eNodeB. The application identifiers prioritized in an input queue for uplink traffic according to a ranking of the real time resource requirement for each application identifier. This prioritization may be ranked from highest priority (e.g., video streaming or emergency alert applications) to lowest priority (e.g., simple text messaging); Section [0067] The application level load balancer  (i.e. core network see Fig. 4) or other device may perform load balancing so that the portion of the uplink traffic from the WTRU, which may have a high overall device capability rank, may be distributed with a higher priority over lower ranked traffic.
Furthermore, each additional prior arts cited on PTO-892 but not applied in rejection contains a disclosed description related to the claimed subject matter found either in the Figures, description summary and/or disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEL M ULYSSE whose telephone number is (571)272-1228. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




August 25, 2022
/JAEL M ULYSSE/Primary Examiner, Art Unit 2477